United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dulles, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Domenic Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-435
Issued: July 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 26, 2011 appellant, through his attorney, filed a timely appeal from the
July 29, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
denied her recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation beginning
September 28, 2010, when the employing establishment withdrew her limited duty under the
National Reassessment Process (NRP).
FACTUAL HISTORY
On June 25, 2002 appellant, a 35-year-old mail processor, filed an occupational disease
claim alleging that she injured her left wrist working a flat sorting machine. She did not stop
1

5 U.S.C. § 8101 et seq.

work but began limited duty.
OWCP accepted appellant’s claim for tenosynovitis
(de Quervain’s disease) of the left wrist.
Appellant claimed wage-loss compensation beginning September 28, 2010 on the
grounds that the employing establishment withdrew her limited duty under the NRP. A
supervisor confirmed that appellant was sent home on that date under the NRP.
On December 7, 2010 OWCP denied appellant’s claim for wage-loss compensation on
the grounds that the evidence did not establish that the claimed disability resulted from the
accepted left wrist tenosynovitis. An OWCP hearing representative reviewed the written record
on April 26, 2011 and affirmed. She noted that it was only after appellant’s medical limitations
were changed without explanation that the employing establishment advised that work was no
longer available. The hearing representative found no objective evidence to support any need for
a change in limitations causally related to the accepted claim.
Dr. Rebecca Gliksman, a Board-certified internist, related appellant’s history and noted
that appellant showed new clinical symptoms and signs, for which new restrictions were
appropriate. An imaging study showed degenerative joint disease at the C5-6 level with
abutment onto the cord, which, according to the study, “could be the etiology of her worsening
symptomatology … and was the basis of the additional restrictions in her workplace.”
Dr. Gliksman found that the C5-6 radiculopathy findings could explain appellant’s deltoid pain
as well as her arm pain, pain in the ulnar distribution and cuboid pain. She felt that appellant’s
new neck pain and distal arm strain was related to the repetitive strain and sprain of pushing and
pulling that occurred in her position as a postal case, even though she had a 10-pound weight
limitation.
Dr. Gliksman stated, however, that appellant had a long-standing wrist tenosynovitis
“which was an accepted claim and that did account for the majority of her restrictions.” She
stated that the tenosynovitis was still present and still causing problems, and asked that appellant
be allowed to return to work with the restrictions she had prior to 2009.
Appellant, through her representative, requested reconsideration. She argued that the
employing establishment’s withdrawal of restricted duty entitled her to compensation since
September 28, 2010. Appellant argued, and offered evidence to support, that her condition did
not significantly change since 2006. She stated that she could have continued working under her
restrictions.
In a July 29, 2011 decision, OWCP reviewed the merits of appellant’s claim and denied
modification of its prior decision. It found no evidence to corroborate the alleged recurrence of
disability.
On appeal, appellant’s representative argues that appellant was performing limited-duty
work for quite some time as a result of her work-related condition, and then the employing
establishment withdrew the limited duty.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total.3
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness. This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to her
work-related injury or illness is withdrawn, except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force.4
FECA Bulletin No. 09-05 outlines procedures when light-duty positions are withdrawn
under the NRP. If the claimant has been on light duty due to an injury-related condition without
an LWEC rating, or OWCP has set aside the LWEC rating, payment for total wage loss should
be made based on the Form CA-7 as long as the following criteria are met: (1) the current
medical evidence in the file (within the last 6 months) establishes that the injury-related residuals
continue; (2) the evidence of file supports that light duty is no longer available; and (3) there is
no indication that a retroactive LWEC determination should be made. Retroactive LWEC
determinations should not be made in NRP cases without approval from the district Director.
FECA Bulletin No. 09-05 states that if the medical evidence is not sufficient, OWCP should
request current medical evidence from the employing establishment and the claimant.5
ANALYSIS
The record supports that the employing establishment withdrew appellant’s limited duty
under the NRP effective September 28, 2010. Appellant filed a claim for wage loss beginning
that date. OWCP denied this claim but did not discuss FECA Bulletin No. 09-05 or properly
consider the evidence in light of the guidelines provided.
Generally, a withdrawal of limited duty constitutes a recurrence of disability under
OWCP regulations. As there is no LWEC in place, OWCP should consider whether the medical
evidence established that appellant had continuing injury-related residuals at the time of the
withdrawal. If it finds the medical evidence insufficient, OWCP should request additional

2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f).

4

Id. at § 10.5(x).

5

FECA Bulletin No. 09-05 (issued August 18, 2009).

3

evidence or refer appellant to an appropriate specialist to address residuals due to the accepted
condition.6
Accordingly, the Board will set aside OWCP’s July 29, 2011 decision and remand the
case to OWCP for further consideration. After such further development as may be necessary,
OWCP shall issue an appropriate final decision on appellant’s claim for wage-loss compensation
beginning September 28, 2010.7
CONCLUSION
The Board finds that this case is not in posture for decision on whether appellant is
entitled to wage-loss compensation beginning September 28, 2010, when the employing
establishment withdrew her limited duty under the NRP.
ORDER
IT IS HEREBY ORDERED THAT the July 29, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: July 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

OWCP would have the burden of proof to show that injury-related residuals had ceased. J.A., Docket No. 111592 (issued February 13, 2012).
7

J.A., id.; H.S., Docket No. 11-1593 (issued May 3, 2012) (setting aside OWCP’s denial and remanding for
further consideration in light of FECA Bulletin No. 09-05).

4

